Filed 7/7/16 P. v. Donaldson CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                             C080357

                   Plaintiff and Respondent,                              (Super. Ct. No. CRF14-204)

         v.

DARRELL LEE DONALDSON,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.

         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                     BACKGROUND

       A felony complaint charged defendant Darrell Lee Donaldson with 10 counts of
grand theft. (Pen. Code, § 487, subd. (a).) The complaint alleged that defendant stole
heavy equipment, including two tractors and a forklift. Pursuant to a negotiated
disposition, defendant pleaded no contest to one count of grand theft. With respect to the
theft offense, defendant admitted that he knowingly stole an orange tractor worth
approximately $10,000 with the intent to permanently deprive the owner thereof. As part
of the plea agreement, the remaining counts as well as charges in two separate cases1
were dismissed with Harvey2 waivers. The trial court placed defendant on probation for
a period of five years conditioned on serving one year in county jail, with credit for time
served of one day. The trial court also ordered victim restitution and imposed various
fines and fees. Defendant filed a timely notice of appeal.

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. To date, defendant has not filed a
supplemental brief. Having undertaken an examination of the entire record pursuant to
Wende, we find no arguable error that would result in a disposition more favorable to
defendant.




1 The charges in those cases arose out of defendant’s issuance of a check without
sufficient funds and defendant’s false reports regarding the theft of two vehicles.
2 People v. Harvey (1979) 25 Cal. 3d 754.



                                              2
                                 DISPOSITION

     The judgment is affirmed.




                                               BUTZ   , Acting P. J.



We concur:



     MURRAY             , J.



     DUARTE             , J.




                                      3